RE: PRIOR SERVICE CREDITS/47 O.S. 2-307.1 (1987)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF FEBRUARY 19, 1988, CONCERNING THE INDIVIDUAL PROCEEDING THAT THE BOARD IS CURRENTLY ENGAGED IN REGARDING THE PROPER APPLICATION OF 47 O.S. 2-307.1. YOUR REQUEST FOR AN OFFICIAL OPINION HAS BEEN PRELIMINARILY REVIEWED BY THIS OFFICE, AND THE ATTORNEY GENERAL HAS AUTHORIZED ME TO TRANSMIT THIS LETTER TO YOU ON HIS BEHALF.
I NOTE THAT IN YOUR LETTER YOU FACIALLY INDICATE THAT THIS QUESTION ARISES FROM A DISPUTE CURRENTLY UNDER ADVISEMENT BY THE BOARD. I ALSO HAVE DISCUSSED THIS MATTER WITH TOM SPENCER OF THIS OFFICE, WHO ADVISES ME THAT HE HAS PREVIOUSLY ORALLY ADVISED THE BOARD REGARDING HIS VIEW OF THE PROPER APPLICATION OF THE STATUTE. THE ATTORNEY GENERAL FEELS THAT THE ADVICE ALREADY TENDERED BY MR. SPENCER IS AN ACCURATE STATEMENT OF THE LAW IN THIS AREA AND THAT THE PUBLICATION OF A FORMAL OPINION WOULD NOT BE OF ANY FURTHER AID TO THE BOARD, AS ANY SUCH OPINION WOULD SIMPLY RESTATE THAT WHICH MR. SPENCER HAS ALREADY ARTICULATED TO YOU.
I HAVE REQUESTED MR. SPENCER TO PROVIDE YOU WITH WRITTEN VERIFICATION OF HIS PRIOR ORAL ADVICE, AND A LETTER TO THAT EFFECT SHOULD BE FORTHCOMING SHORTLY.
(MICHAEL SCOTT FERN)